Citation Nr: 18100209
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-27 431
DATE:	March 30, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	6
 
ORDER
The petition to reopen the claim of entitlement to service connection for a left knee disability is granted; the appeal is granted to this extent only.
The petition to reopen the claim of entitlement to service connection for a right knee disability is granted; the appeal is granted to this extent only.
The claim of entitlement to a disability rating in excess of 10 percent for a left ankle sprain is denied.
FINDINGS OF FACT
1. In August 2007, the RO denied service connection to the Veterans left and right knee disabilities.  The Veteran was notified of his rights but did not file a timely notice of disagreement.
2. Evidence received since the August 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for right and left knee disabilities. 
3. At no time during the period on appeal did the Veterans left ankle present with marked limitation of motion, nor did it present with ankylosis.
CONCLUSIONS OF LAW
1. The August 2007 rating decision denying the claim of service connection to left and right knee disabilities is final.  38 U.S.C. §§ 7104, 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
2. New and material evidence has been received to reopen the claim of entitlement to service connection for left and right knee disabilities.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017). 
3. The criteria for a disability rating in excess of 10 percent for a left ankle sprain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Introduction
The Veteran had honorable active duty service with the United States Navy from June 1997 to June 2006.  The Veteran is a Gulf War Era Veteran.
This matter is before the Board of Veterans Appeals (Board) on appeal from May 2012 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-240 (1995).
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2017).
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
New and Material Evidence
1. New and material evidence sufficient to reopen a claim for entitlement to service connection for left and right knee disabilities
Governing regulations provide that an appeal consists of a timely notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103 (2017).
Under 38 U.S.C. § 5108 (2012), VA may reopen a previously and finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C. § 5108 (2012) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-283 (1996).
New evidence means evidence not previously submitted to agency decision makers, and material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a)(ii) (2017).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denials of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the phrase raise a reasonable possibility of substantiating the claim does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.
The Court has elaborated on what constitutes new and material evidence.  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The Veteran received a rating decision denying service connection to a bilateral knee disability in August 2007.  The RO sent a notification letter informing the Veteran of the negative outcome and his rights.  See Notification Letter, dated August 2007.  The Veteran did not submit a timely notice of disagreement and, therefore, the rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2009).  Likewise, no additional relevant evidence was received within 1 year of the August 2007 rating decision.  
New evidence has been received since the August 2007 decision that is material to the Veterans claim for service connection for left and right knee disabilities.  Specifically, the Board has received an April 2014 VA examination which finds that the Veteran is diagnosed with chondromalacia of bilateral knees, an element not evidenced in the prior rating decision.  The Board also finds that it raises a reasonable possibility of substantiating the Veterans claim.  As such, the Board finds that the evidence is new and material for purposes of reopening the claims.
 
Increased Rating
Disability evaluations are determined by the application of the facts presented to VAs Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected residuals of a left ankle sprain and a left shoulder strain have not materially changed and a uniform evaluation is warranted for the entire period on appeal.
If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).
When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2017).
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
2. Entitlement to a disability rating in excess of 10 percent for a left ankle sprain
The Veteran contends he is entitled to a rating in excess of 10 percent for a left ankle sprain.  The Veterans left ankle sprain is rated under Diagnostic Code 5271, governing limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).
The terms moderate and marked are not defined in the rating schedule.  However, guidance can be found in the M21-1 Adjudication Procedures Manual.  Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k. 
The Board notes that the VA adjudication Procedures manual M21-1MR is not binding upon the Board.  The Board, in its consideration of appeals, is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues.  38 C.F.R. § 19.5 (2017); see also 38 U.S.C. § 7104(c) (2012).  However, this does not prevent the manual, and the measurements contained therein, from serving as a benchmark when evaluating the degree of severity of limitation of motion of the ankle.
During the period on appeal, the Veteran has stated that his left ankle disability is manifested by pain, interference with weight bearing, and difficulty with functional mobility.  See Statement in Support of Claim, dated November 2017.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are entitled to probative value as to the severity of the left ankle sprain during the course of the appeal.
The Veteran received a VA examination in October 2013.  The examination revealed normal range of motion with both left ankle plantarflexion and dorsiflexion.  There were no reports of flare-ups, and pain was noted only at the end range of dorsiflexion range of motion.  The Veteran was tender to palpation with the left ankle, but the ankle demonstrated normal muscle strength and no laxity.  The Veteran did not require an assistive device for mobility. 
A left ankle x-ray, also performed in October 2013, revealed minimal degenerative changes at the medial malleolus which may represent remoted trauma.  See VA Treatment Records, dated October 2013.  There was no calcaneal enthesopathy and no radiographic evidence of acute osseous abnormality.  The ultimate impression was minimal degenerative changes at the medial malleolus likely due to remote trauma.
In April 2016, the Veteran underwent an independent medical examination for Social Security purposes.  He reported pain in the left ankle, and he walked with an antalgic gait with the use of a straight cane.  The examiner found that his range of motion included dorsiflexion to 20 degrees, plantarflexion to 40 degrees, inversion to 30 degrees, and eversion to 20 degrees bilaterally.  While the Veteran used a cane to assist his ambulation, the examiner found that he had no difficulty getting down on the ground and getting back up from the ground without use of his cane.  He demonstrated some difficulty maintaining balance on his heels, but had a normal ability to stand on tiptoes.  
In October 2017, the Veteran underwent a private examination.  The examiner found that the Veterans left ankle plantarflexion measured at 52.1 degrees and his dorsiflexion measured at 7.8 degrees.  After repetitive testing, the Veterans plantarflexion measured at 33 degrees and dorsiflexion measured at 7.2 degrees.  He was unable to perform a proper six-inch step due to decreased dorsiflexion.  Further, his range of motion limited his ability to go up and down stairs and pick something up.  The examiner opined that 90 percent of his decreased range of motion, joint effusion, and limited activity is directly related to him being morbidly obese.
The evidence of record contains no evidence of ankylosis, malunion or loss of use. As such, these records are of limited probative value with respect to the severity of the Veterans ankle limitation of motion during the period on appeal.
Based on the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent for the left ankle sprain is not warranted.  The Veteran has been assigned a 10 percent evaluation for the left ankle sprain.  This evaluation contemplates pain on motion, and is also consistent with moderate limitation of motion.  In order to warrant a higher evaluation, the disability must approximate marked limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7 (2017).
The medical evidence clearly indicates that the Veterans limitation of motion has at no point approached five degrees or less of dorsiflexion or 10 degrees or less of plantarflexion.  Indeed, the October 2017 private examiner noted the lowest measurement of 7.2 degrees of dorsiflexion after repetitive testing.  While the Board notes the Veterans competent and credible statements concerning pain, interference with weight bearing, and difficulty with functional mobility, these statements are outweighed by the objective medical evidence of record showing that the Veterans overall level of left ankle symptomatology does not more nearly approximate the level contemplated by a 20 percent rating for marked limitation of motion.
In evaluating the Veterans current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2017).  The Veteran has, at different times, complained primarily of pain on use, limitation of motion, stiffness and interference with weight bearing, which he is competent to report.  Jandreau, 492 F.3d 1372.  However, all three examiners specifically took into account the presence of these symptoms when evaluating the range of motion of the Veterans ankle, and even when considering the effects of these symptoms, the Veterans range of motion did not meet or approach the level of limitation contemplated by a 20 percent rating for marked limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); see also VBA Manual M21-1, III.iv.4.A.3.k.  Further, the Veteran is already in receipt of the minimally compensable rating for limitation of motion of the ankle, and therefore his complaints of pain on motion are fully contemplated.  38 C.F.R. § 4.59 (2017).
No additional higher or alternative ratings under any other applicable Diagnostic Code can be applied in this case. There is no medical or lay evidence showing that the Veterans left ankle disability is manifested by ankylosis, and indeed all of the medical evidence reflects that range of motion is present.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).  There is further no medical or lay evidence of ankylosis of the subastragalar or tarsal joint specifically, malunion of the os calcis or astragalus, astragalectomy, or loss of use.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 52725275 (2017).  Therefore, higher or alternative ratings under any of the potentially applicable Diagnostic Codes are not warranted in this case.
All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veterans disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  The preponderance of the evidence is against a rating in excess of 10 percent for the Veterans left ankle disability.  As such, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.
 
REMANDED ISSUES
The Board now turns its attention to the claims of entitlement to service connection for a left knee disability, entitlement to service connection for a right knee disability, entitlement to a disability rating in excess of 20 percent for a left shoulder strain, entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative changes, entitlement to a disability rating in excess of 10 percent for a left hip strain, and entitlement to totally disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Although the Board sincerely regrets the delay that this may cause, these issues must be remanded for additional development.
The Board first turns its attention to the Veterans claims for left and right knee disabilities.
The Veteran underwent a VA examination to address the etiology of the Veterans left and right knee disabilities in April 2014.  This examination found that the Veteran had a diagnosis of chondromalacia in both knees.  The Veteran described acute onset of his pain, bilaterally, after a line accident while in active duty and stated that it was further aggravated due to rigorous training and work activities.  The Veteran reported that his knee pain has been worsened by his left hip and ankle condition.  The VA examiner opined that it was less likely as not that the Veterans knee condition, in either the right or the left knee, was proximately due to or the result of his left ankle or left hip conditions.  The examiner stated that his left hip and ankle were examined and the previous examinations reviewed and that the Veterans current left hip and ankle range of motion, strength, stability, alignment, and gait pattern are too functional to cause or aggravate a degenerative or traumatic process in the Veterans knees.
This examination is inadequate for several reasons.  First, the examiner did not address the possibility of direct service connection.  The Veteran asserted that his right and left knee pain began after an in-service accident.  Additionally, the Veterans separation physical revealed bilateral knee pain, albeit rare.  See Service Treatment Records, dated July 2006.  As such, not only did the examination not address all of the evidence of record, it failed to address all of the possible theories of entitlement.  Stefl V. Nicholson, 21 Vet. App. 120 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, while the examiner opined that the Veterans left hip and ankle range of motion, strength, stability, alignment, and gait pattern are too function to cause or aggravate a degenerative or traumatic in the Veterans knees, no further explanation was afforded or analysis provided.  A full analysis addressing the full legal standard, including aggravation, is required for a VA examination to be considered adequate.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Bloom v. West, 12 Vet. App. 185, 187 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. § 3.310 (2017).
As neither direct nor secondary service connection for the Veterans left and right knee disabilities has been adequately addressed during a VA examination, the Board finds that a remand is now warranted such that a competent etiological opinion may be obtained.
The Board next turns its attention to the Veterans claims for a disability rating in excess of 20 percent for a left shoulder strain, a disability rating in excess of 10 percent for a left hip strain, and a disability rating in excess of 10 percent for degenerative changes in his lumbar spine.  
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  
The Board notes that the Veteran was last afforded a VA examination to assess the severity of his left shoulder strain, and its residuals, in October 2013.  Since that examination, the record reflects that the Veterans disability may have increased in severity.  Specifically, the Veteran reported in his November 2017 Statement in Support of Claim that his left shoulder had worsened, asserting that his shoulder had repeated subluxations/dislocations which impacted his ability to function.  The Board notes that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be afforded another examination on remand.  See 38 C.F.R. § 3.159 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).
The Board notes that the Veteran was last afforded a VA examination to assess the severity of his left hip strain and lumbar degenerative changes in October 2013.  Since that examination, the record reflects that the Veterans disability may have increased in severity.  Specifically, the Veteran received a private treatment examination in October 2017, which indicated a decrease in range of motion from the October 2013 VA examination.  However, due to the reporting of the measurements by the private examiner, it is unclear as to the method utilized to measure the Veterans applicable range of motion.  The Board notes that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be afforded another examination on remand.  See 38 C.F.R. § 3.159 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).
Finally, the Board turns its attention to the Veterans claim for TDIU.  The Veteran filed a claim for TDIU in November 2017.  See Third Party Correspondence, dated November 2017.  An appeal was subsequently appealed.  In February 2018, the Veteran, via his representative, withdrew the request for an appeal.  However, in a Form 9 filed three days later, the representative requested a hearing before the Board.  See Email Correspondence, dated February 2018; Form 9, dated February 2018.  The Board notes that TDIU may be considered by the Board when it is raised either directly by the Veteran, or indirectly by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of TDIU is inextricably intertwined with the issues on remand.  As such, the Board finds it appropriate to submit a clarification letter to the Veteran as to whether he wishes to have a hearing on the sole issue of TDIU or whether this is to be readjudicated with the issues above after remand.


 
The matters are REMANDED for the following action:
1. Send a letter to the Veteran and his representative, seeking clarification as to whether the Veteran would like a hearing on the singular issue of TDIU or whether he would like this issue readjudicated with the above issues on remand without a hearing.
2. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and private treatment records, with all necessary assistance from the Veteran.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
3. Schedule the Veteran for an examination to determine the nature and etiology of any current left and/or right knee disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.  
(a.) Identify each disability present in the Veterans left knee.
(b.) Identify each disability present in the Veterans right knee.
(c.) The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left or right knee disability is causally or etiologically related to the Veterans military service, including asserted traumatic injury to the knees.
(d.) The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current left and/or right knee disability is either caused or permanently aggravated by the Veterans service-connected left ankle disability, left hip disability, and/or lumbar spine degenerative changes.  
4. The Veteran should also be scheduled for a VA examination to determine the severity of his left shoulder strain.  
The examiner is to specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
The examiner should also ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing, including active, passive, weightbearing, and non-weight bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, the examiner should explain why.
The examiner is also asked to identify and assess any instability, subluxation, dislocation, or ankylosis found with the left shoulder.
5. The Veteran should also be scheduled for an examination to determine the severity of his lumbar spine degenerative changes.  The Veterans claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified. 
The examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
The examiner should also ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing, including active, passive, weight0bearing, and non-weight bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, the examiner should explain why.
The examiner is also asked to identify and assess any neurological impairment attributable to the Veterans service-connected back disability. 
6. The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected left hip strain.  
The examiner is to specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
The examiner should also ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing, including active, passive, weight0bearing, and non-weight bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, the examiner should explain why.
The examiner is also asked to identify and assess any hip instability, dislocation, subluxation, or ankylosis of the left hip.
7. Thereafter, readjudicate the issues on appeal, including the Veterans claim for TDIU if the Veteran indicates that he does not wish to continue with a hearing on that singular issue.  
If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

